Citation Nr: 0405689	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  96-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty for 
training from January 7, 1991 to January 11, 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in part, determined that a rating in excess of 10 
percent was not warranted for the veteran's right knee 
disability.  Subsequent decisions (in April 1997) increased 
the rating to 20 percent and (in November 2002) added a 
separate evaluation for limitation of motion, rated 10 
percent disabling; the combined rating for the right knee 
disability is 30 percent.  However, since that rating is less 
than the maximum provided under the applicable criteria (and 
since the veteran has not expressed satisfaction with the 
rating), it does not represent a complete grant of the 
benefit sought, and the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran has relocated, and her claims file is now under 
the jurisdiction of the Waco, Texas RO.  She testified before 
a decision review officer at the Boise RO in August 1996; a 
transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The claims file contains the report of an August 2003 VA 
examination of the veteran's right knee, received subsequent 
to the last Supplemental Statement of the Case (SOC) (in 
January 2003).  The examination report has not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.  

Accordingly, this case must be REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court's guidelines in Quartuccio 
v. Principi, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the veteran is advised 
specifically of what she needs to 
establish her claim, the controlling law 
and regulations, what the evidence shows, 
and of her own and VA's respective 
responsibilities in claims development.  

2.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already associated with the claims 
file) of treatment the veteran has 
received for her service-connected right 
knee disability.  She should assist in 
this matter by identifying all sources of 
treatment and providing any necessary 
releases.  

3.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record, noting specifically the 
August 2003 VA examination report.  If 
the benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
SOC and provide the veteran and her 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to meet due process 
consideration, provide adequate notice, and compile all 
evidence necessary to decide this claim.  No action is 
required of the appellant unless she is notified.  She has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


